UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d ) of t he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 21 , 201 6 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23-2596710 (IRS Employer Identification No.) 1350 Division Road, Suite 204, West Warwick, RI 02893 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code ) 779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item1.01 Entry into a Material Definitive Agreement. Seventh Amendment to ACF Loan and Security Agreement On November 21, 2016, Lighting Science Group Corporation (the “ Company ”) entered into a Seventh Amendment to Loan and Security Agreement (the “ Seventh ACF Amendment ”)by and among the Company, BioLogical Illumination, LLC (“ BioLogical ”) and Environmental Light Technologies Corp. (“
